UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 7, 2012 (Date of earliest event reported) KODIAK OIL & GAS CORP. (Exact name of registrant as specified in its charter) Commission File Number: 001-32920 Yukon Territory N/A (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1625 Broadway, Suite 250 Denver, Colorado 80202 (Address of principal executive offices, including zip code) (303) 592-8075 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 7, 2012, Kodiak Oil& Gas Corp. issued a press releases entitled “Kodiak Oil & Gas Corp. Provides Interim Corporate Update” A copy of this press release is attached hereto as Exhibit99.1 and incorporated herein by reference. This information is being furnished pursuant to Item 2.02 of Form 8-K and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description Press release of Kodiak Oil & Gas Corp. entitled “Kodiak Oil & Gas Corp. Provides Interim Corporate Update.” 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KODIAK OIL & GAS CORP. By: /s/ James P. Henderson James P. Henderson Chief Financial Officer Date: February 10, 2012 3 EXHIBIT INDEX ExhibitNo. Description Press release of Kodiak Oil & Gas Corp. entitled “Kodiak Oil & Gas Corp. Provides Interim Corporate Update.”
